DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 12, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the data region" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the result of measurement of the CSI-RS in the data region" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the number of candidates" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “The method of claim 11, further comprising information on a group of PMIs preferred by the UE…” which makes the claim indefinite.  It’s unclear if this information is 
Claim 14 recites the limitation "the data region" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 8, 10, 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (USPN 2015/0098347) in view of Kim et al (USPN 2015/0043469).

	Regarding claim 10, Guo discloses
	a user equipment (UE) for reporting channel state information (CSI) in a wireless communication system, the UE comprising: (UE for reporting CSI [0004, 0011], FIG. 1)
	measuring interference through an interference measurement resource (IMR) configured in a control region; and reporting, to a base station, CSI on the control region based on the result of the interference measurement (IMR measurement for PDCCH  and reported to base station along with CSI [0062, 0064, 0065]
	wherein the CSI on the control region includes information on quality of a downlink control channel configured through at least one control channel element (CCE) aggregation (CSI on PDCCH comprising channel quality for a configured CCE aggregation [0007-0009, 0036, 0039, 0064], Tables 1-2)
	wherein the information on quality of the downlink control channel includes information on at least one CCE aggregation level preferred by the UE to receive the downlink control channel (CSI includes CCE aggregation level of a second aggregation mode is selected by UE and fed back [0068, 0072]
	Guo does not expressly disclose a receiver; a transmitter; a processor for measuring interference through an interference measurement resource (IMR) by using the receiver

	Kim discloses a receiver; a transmitter (receive hardware (FIG. 18 #1821) and transmit hardware (FIG. 18 #1822) [0177-0184]
 	a processor for measuring interference through an interference measurement resource (IMR) by using the receiver (processor (FIG. 18 #1823) operable to measure IMR using receiver hardware [0140-0149], FIGs. 3, 11)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a receiver; a transmitter; a processor for measuring interference through an interference measurement resource (IMR) by using the receiver” as taught by Kim into 

Claim 1 is rejected based on similar ground(s) provided in rejection of claim 10.

	Regarding claim 4, Guo discloses UE reports CSI based on CSI-RS resource [0012, 0042, 0062] Abstract

	Regarding claim 5, Kim discloses IMR configured at RE level [0140, 0143]
	
	Regarding claim 8, Guo discloses reported CSI correspond to CCE aggregation level for blind detection [0063, 0068, 0072, 0097]

	Regarding claim 11, Guo discloses
	a method for receiving channel state information (CSI) by a base station in a wireless communication system, the method comprising the steps of: (method for receiving CSI by base station [0004, 0011, 0062, 0064, 0065], FIG. 1)
	receiving CSI on the control region, which is generated based on the IMR, from a UE (base station receiving IMR measurement for PDCCH  and CSI [0062, 0064, 0065]
	wherein the CSI on the control region includes information on quality of a downlink control channel configured through at least one control channel element (CCE) aggregation (CSI on PDCCH comprising channel quality for a configured CCE aggregation [0007-0009, 0036, 0039, 0064], Tables 1-2)
	wherein the information on quality of the downlink control channel includes information on at least one CCE aggregation level preferred by the UE to receive the downlink control channel (CSI includes CCE aggregation level of a second aggregation mode is selected by UE and fed back [0068, 0072]
	Guo does not expressly disclose transmitting configuration information on an interference measurement resource (IMR) configured for interference measurement in a control region 

	Kim discloses transmitting configuration information on an interference measurement resource (IMR) configured for interference measurement in a control region (base station transmitting IMR configuration for measurement [0140-0149], FIGs. 3, 11)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “transmitting configuration information on an interference measurement resource (IMR) configured for interference measurement in a control region” as taught by Kim into Guo’s system with the motivation to enable a UE to report combination of CSI and IMR based on candidate resources (Guo, paragraph [0007-0009, 0036, 0039, 0064], Tables 1-2)

	Regarding claim 13, Guo discloses UE reports CSI based on CSI-RS resource [0012, 0042, 0062] Abstract

	Regarding claim 16, Guo discloses UE operable to communication, via CSI reporting, with base station [0033-0044], FIG. 1

Allowable Subject Matter
s 2, 3, 6, 7, 9, 14, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632.  The examiner can normally be reached on M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/THAI NGUYEN/Primary Examiner, Art Unit 2469